Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 August 31, 2016

The Court of Appeals hereby passes the following order:

A17A0185. JOSEPH SCOTT WILLIAMS v. THE STATE.

      A jury found Joseph Scott Williams guilty of malice murder and felony murder,
for which he was sentenced to life imprisonment. After the trial court denied his
motion for a new trial, Williams appealed to this Court. We, however, lack
jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crimes of malice murder and felony murder, jurisdiction is proper in
the Supreme Court. See OCGA § 16-5-1 (a), (c), (e) (1); Neal v. State, 290 Ga. 563,
572 (722 SE2d 765) (2012) (Hunstein, C. J., concurring); see also State v. Thornton,
253 Ga. 524, 524 (1) (322 SE2d 711) (1984) (directing this Court to transfer “all
cases in which either a sentence of death or of life imprisonment has been imposed
upon conviction of murder”).         Accordingly, Williams’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           08/31/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.